Title: To Thomas Jefferson from William Armistead Burwell, 21 November 1808
From: Burwell, William Armistead
To: Jefferson, Thomas


                  
                     Dr Sir, 
                     Washington Novb 21st 1808.
                  
                  From letters I have seen from Richmond, It is reported that some friend of yours, wrote a letter which was shewn, intimating, that the Embargo would be taken off. in consequence of this intelligence Tobo rose to eight Dollars. that your crop was sold under this delusion, to the ruin of the purchaser. You are not for a moment to suppose I credit the report. on the contrary I know it false, & that you are incapable of any conduct dishonorable—
                  But Sir, I feel for your fame, & cannot but feel solicitous at any event which will admit of a plausible interpretation to your disadvantage—Under these impressions, & with a view to the perpetuation of your fame beyond the reach of malignity itself, I will suggest the propriety of releasing the purchaser of your Crop from his contract. this may be ultimately attended with loss, but what is that to considerations, so much more important to yourself & friends—& I must beg forgiveness for interfering upon a subject which does not personally concern me, & rest my apology upon the sincerity of my attatchment, which renders it impossible to remain silent when the happiness or reputation of a to whom I owe so much are at stake
                  
                     W. A Burwell 
                     
                  
               